Citation Nr: 0805718	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  05-28 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
service-connected left malleolus fracture residuals, claimed 
as a left ankle condition. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for obsessive 
compulsive disorder, to include as secondary to PTSD. 


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 






INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1965 to April 1967.  Service in the Republic of 
Vietnam is indicated by the evidence of record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania. 

In a January 2005 decision, the RO denied service connection 
for PTSD and obsessive compulsive disorder.  The same 
decision granted service connection for a "right" foot 
fracture and established a noncompensable (zero percent) 
disability rating, effective July 29, 2004.  The veteran 
indicated his disagreement with the assigned rating in a 
January 2005 statement and informed the RO that his left 
ankle condition was incorrectly transposed as a "right foot 
fracture".  A supplemental rating decision was issued in 
July 2005 which corrected this error; the service-connected 
disability is now denominated residuals of left malleolus 
fracture.  A statement of the case (SOC) was issued in July 
2005 and the veteran perfected his appeal with the timely 
submission of his VA form 9 in August 2005.  

The RO in Cleveland, Ohio currently has original jurisdiction 
over the veteran's claims.

The issues of entitlement to service connection for PTSD and 
obsessive compulsive disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.



Issue not on appeal 

In June 2006 the Cleveland RO denied the veteran's claim of 
entitlement to service connection for traumatic arthritis of 
the left ankle.  The veteran has not, to the Board's 
knowledge, expressed dissatisfaction with that decision.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDING OF FACT

The veteran's left ankle disability is manifested by a 
decreased range of motion and additional functional loss 
caused by pain and weakness.


CONCLUSION OF LAW

The schedular criteria for a 10 percent disability rating for 
the left malleolus fracture residuals are met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.20, 4.40 , 4.45, 4.71, 
4.71a, Diagnostic Code 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to an increased rating for service-connected 
left malleolus fracture residuals. 

The veteran seeks entitlement to a compensable rating for his 
service-connected left malleolus fracture residuals.  As is 
discussed elsewhere in this decision, the issues of 
entitlement to service connection for PTSD and obsessive 
compulsive disorder are being remanded for additional 
development.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for an increased rating in a letter from the RO 
dated November 15, 2005.  The letter specifically informed 
the veteran: "To establish entitlement to an increased 
evaluation for your service-connected disability, the 
evidence must show that your service-connected condition has 
gotten worse." 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
November 2005 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records, to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  

The November 2005 further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original]

The Board notes that the November 2005 letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
complies with the "give us everything you've got" provision 
contained in 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision a March 20, 2006 letter, which detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In the March 2006 VCAA letter, the RO informed the veteran 
that the rating for his disability can be changed if there 
are changes in his condition and that depending on the 
disability involved, VA will assign a rating from zero 
percent to as much as 
100 percent.  The letter stated that VA uses a schedule for 
evaluating disabilities that is published as title 38 Code of 
Federal Regulations, Part 4.  The RO indicated that it would 
consider evidence of the following in determining the 
disability rating: nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment.  

In the March 2006 VCAA letter, the RO further stated that 
examples of evidence that the veteran should tell VA about or 
give to VA that may affect the assigned disability rating 
include the following: information about on-going treatment 
records, including VA or other Federal treatment records; 
recent Social Security determinations; statements from 
employers as to job performance, lost time, or other 
information regarding how your condition affects your ability 
to work; and statements discussing the service-connected 
disability symptoms from people who have witnessed how they 
affect him.  This complies with the recent decision of the 
Court concerning enhanced VCAA notice in increased rating 
cases, Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App., 
Jan. 30,  2008).

In this case, the Diagnostic Code in question pertains to a 
specific measurement of limitation of motion.  The notice 
letters did not provide at least general notice of that 
requirement.  However, the essential fairness of the 
adjudication was not affected because the veteran had actual 
knowledge of what was necessary to substantiate his claim.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.  See Vazquez-Flores, slip op. 
at 12, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  In this case, the veteran stated in a September 2004 
statement in support of claim that: "Over the years he has 
experienced increasing problems such as aches and pains in 
the general area of the break."  The veteran further asked 
for a VA examination.  [This was accomplished in September 
2005.]

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the VA has obtained the veteran's service 
medical records, VA outpatient treatment records and provided 
the veteran with a VA examination of his left ankle. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise the option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment. 38 C.F.R. § 4.10 (2007).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. 38 C.F.R. § 4.40 (2007).

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing. 38 C.F.R. § 4.45 (2007).

Assignment of diagnostic code

The veteran's service-connected ankle disability is currently 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5271 
[ankle, limited motion of].

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case." 
See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology. Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

The veteran evidences a certain amount of limited motion in 
his left ankle, so employment of Diagnostic Code 5271 [ankle, 
limitation of motion of] applies to the veteran's left ankle 
disability.  The veteran has suggested no other diagnostic 
code, and the Board cannot identify a diagnostic code that 
would be more appropriate. 
In particular, there is no evidence of ankylosis of the 
ankle.

Therefore, the Board will evaluate the veteran's service-
connected left ankle disability under Diagnostic Code 5271.

Specific rating criteria

Under Diagnostic Code 5271, moderate limitation of motion in 
the ankle warrants a 10 percent disability rating.  Marked 
limitation of motion in the ankle warrants a 20 percent 
disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2007). 

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  See 
38 C.F.R. § 4.31 (2007).

The Board observes in passing that the words "moderate" and 
"marked" are not defined in the VA Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6 (2007).  The 
Board observes in passing that "moderate" is defined as 
"of average or medium quality, amount, scope, range, etc." 
Webster's New World Dictionary, Third College Edition (1988) 
871.  "Marked" is defined as "noticeable; obvious; 
appreciable; distinct; conspicuous."  Id. at 828.

Under 38 C.F.R. § 4.71, Plate II, normal range of motion for 
the ankle is 20 degrees dorsiflexion and 45 degrees plantar 
flexion.

Analysis

Schedular rating

The veteran was provided a VA examination for his left ankle 
on September 13, 2005.  Range of motion studies conducted 
during the examination resulted in the following findings:


Degrees


September 
2005
Normal
Dorsiflexi
on
12
20
Plantar 
flexion
40
45

Based on the findings of the September 2005 VA examination, 
the Board finds that the veteran has decreased range of 
motion of the left ankle, but that such is not sufficient to 
establish moderate impairment.  As demonstrated above, the 
veteran has displayed nearly full range of motion based on 
plantar flexion and more than half the normal range for 
dorsiflexion.  Accordingly, a moderate or medium range of 
motion impairment has not been identified and the assignment 
of a 10 percent disability is not warranted based on 
38 C.F.R. § 4.71a, Diagnostic Code 5271

The Board has also considered the veteran's entitlement to 20 
percent disability rating.  As discussed in the law and 
regulations section above, in order to qualify for a 20 
percent disability rating the objective medical evidence must 
show that the veteran's left ankle manifests a marked 
limitation of motion.  During the September 2005 VA 
examination, it was noted that the veteran "does not use a 
brace, cane, corrective shoes, crutches or a walker."  There 
is no indication of marked limitation of ankle motion.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a preponderance of the evidence does 
not support the veteran's claim of entitlement to a 
compensable rating for his service-connected left malleolus 
fracture residuals based on limitation of motion.  

DeLuca consideration 

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that VA's review of a service-connected musculoskeletal 
disability must include an assessment of the functional 
impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 
4.45 (2007).  The Board has therefore taken into 
consideration the provisions of 38 C.F.R. §§ 4.40 and 4.45.

In this case, the medical evidence indicates that the 
veteran's range of motion is limited by pain and weakness.  
Specifically, after 5 repetitions the presence of pain 
limited the veteran's plantar flexion to 30 degrees and his 
dorsiflexion to zero.  While the veteran was able to perform 
7 single stance toe raises with his right leg, he was only 
able to perform 4 toe raises with his left leg due to 
weakness in his ankle. 

Based on these findings, the Board finds that the medical 
evidence demonstrates a functional loss equivalent to a 
moderate impairment under Diagnostic Code 5271.  The 
assignment of a 10 percent disability rating is therefore 
warranted.  See 38 C.F.R. §§ 4.40 and 4.45.  There is no 
evidence of functional loss equivalent to "marked" or 
noticeable limitation of motion.  Entitlement to a 20 percent 
rating is therefore not warranted.

Fenderson considerations 

In Fenderson v. West 12 Vet. App. 119 (1999), the Court 
discussed the concept of the 'staging' of ratings, finding 
that, in cases where an initially-assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period. 
 
In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
left malleolus fracture residuals have not changed 
appreciably over the period on appeal.  The only medical 
evidence describing the range of motion for the veteran's 
left ankle is the September 2005 VA examination report 
discussed above.  The Board accordingly finds that the 
increased 10 percent rating it has assigned should be made 
effective from the effective date of service connection, July 
29, 2004.

Esteban consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2006); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994). However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2007); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

The veteran has contended that he has arthritis which is part 
and parcel of his service-connected left ankle disability.  
The RO treated this contention as a secondary service 
connection claim and denied it via an unappealed June 2006 
rating decision.  However, for the sake of completeness the 
Board will consider the matter under Esteban.

The RO denied the veteran's secondary service connection 
claim on the basis that arthritis of the left ankle did not 
in fact exist.  After having reviewed the medical records, 
the Board agrees with that assessment.  X-rays which were 
taken in connection with the September 2005 VA examination 
did not diagnosed arthritis or identify any degenerative 
process.  The September 2005 examiner specifically stated: 
"ankle radiologically normal".

To the extent that the veteran himself believes that he has 
arthritis of the left ankle, it is now well established that 
lay persons without medical training, such as the veteran, 
are not competent to comment on medical matters such as 
diagnosis. 
See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992); see 
also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The statements offered by the 
veteran are not competent medical evidence and do not serve 
to establish the existence of arthritis.

In short, the medical evidence does not identify any 
separately ratable disability.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the July 2005 
Statement of the Case (SOC) and appears to have considered 
the regulation in the veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability ratings at 
issue.

The Board has been unable to identify an exceptional or 
unusual disability picture with respect to the veteran's left 
ankle condition, and neither has the veteran.  The record 
does not show that the veteran has required frequent 
hospitalizations for his ankle disability.  Indeed, it does 
not appear from the record that he has been hospitalized at 
all for that disability.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to his left ankle condition.  
There is no indication that the veteran's left ankle 
disability causes any unusual employment impairment.  
A review of the medical evidence indicates that the veteran's 
non-service connected heart condition, not his ankle 
disability, is responsible for the employability difficulties 
the veteran currently endures.  

Although the Board does not dispute that the functional loss 
which has been demonstrated may cause some functional 
limitation, this is contemplated in the 
10 percent rating which the Board has assigned.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that a 10 percent rating is warranted for the 
veteran's service-connected left ankle disability.  To that 
extent, the appeal is allowed.


ORDER

An increased disability evaluation of 10 percent is granted 
for left malleolus fracture residuals, subject to governing 
regulations concerning the payment of monetary benefits. 


REMAND

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for obsessive 
compulsive disorder, to include as secondary to PTSD. 

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
issues of entitlement to service connection for PTSD and 
obsessive compulsive disorder, to include as secondary to 
PTSD must be remanded for further evidentiary development.  



Reasons for remand

Additionally submitted evidence

After the October 2006 SOC, additional evidence concerning 
the veteran's PTSD was submitted in the form of medical 
opinions, lay statements and a stressor statement.  This 
evidence was not previously associated with the veteran's 
claims folder, it has not been considered by the RO, and no 
waiver of initial RO consideration is currently of record. 
See 38 C.F.R. §§ 19.9, 20.1304 (2007).  

Without a written waiver of initial RO consideration of the 
additional records, this issue must be returned to the agency 
of original jurisdiction for readjudication.  See Disabled 
American Veterans v. Principi, 327 F. 3d 1339 (Fed. Cir. 
2003) [VA regulation allowing the Board to consider 
additional evidence without remanding case to the agency of 
original jurisdiction for initial consideration was invalid].

VCAA notice

Although the RO sent the veteran a notice letter in August 
2004, that letter did not inform the veteran of what evidence 
is necessary to substantiate his obsessive compulsive 
disorder claim.  See 38 U.S.C.A. § 5103 (West 2002).  In 
particular, while the October 2004 VCAA notice letter 
informed the veteran of what the evidence must show to 
establish a direct service connection claim, he was not 
informed of the evidentiary requirements necessary to 
establish a secondary service connection claim. 

If, as here, there is a procedural defect with respect to the 
notice required under the VCAA, this may not be cured by the 
Board.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board 
therefore must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.  Any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial.  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007). 

Service personnel records

On several occasions the veteran has notified the VA that he 
was awarded a letter of commendation based on his handling of 
a "hostile and dangerous" situation while serving in 
Vietnam.  A copy of this letter is not contained in the 
veteran's claims file.  It is possible that service personnel 
records might shed more light on the veteran's military 
service and alleged stressors.  Under these circumstances, 
the Board believes that it is appropriate to obtain a 
complete set of the veteran's service personnel records (if 
available) for his period of military service.  See Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.]

Medical opinion 

The veteran has submitted a July 21, 2004 letter from S.A.G., 
D.O. which diagnosed him with PTSD.  However, September 2002 
VA outpatient treatment records indicate that the veteran 
does not suffer from PTSD, but instead has "panic disorder 
without agoraphobia."  After the veteran's case was 
certified to the Board, additional evidence was submitted 
directly to the Board which included a diagnosis of PTSD from 
D.P.C., M.S.

The medical findings are unclear on the existence of PTSD, 
and necessarily the relationship of PTSD, if diagnosed, to 
the veteran's Vietnam service.

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern whether the veteran currently suffers 
from PTSD and if so, whether such is related to his combat 
experience in service.  These questions must be addressed by 
an appropriately qualified physician.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2007) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must assure that all notice and 
development required by the VCAA has been 
accomplished, to include providing the 
veteran with a corrective VCAA letter 
which informs the veteran of what the 
evidence must show to establish secondary 
service connection for his claimed 
obsessive compulsive disorder.

2.  VBA should contact the veteran and ask 
that he identify any recent medical 
examination, hospitalization or treatment 
records pertaining to his PTSD or 
obsessive compulsive disorder.  VBA should 
take appropriate steps to secure any 
medical treatment records so identified 
and associate them with the veteran's VA 
claims folder.

3.  VBA should contact the National 
Personnel Records Center (NPRC) and/or any 
other appropriate repository of records, 
and request a complete set of the 
veteran's service personnel records.  All 
efforts to obtain such records should be 
documented in the claims folder.

4.  VBA should arrange for a physician 
with appropriate expertise to review the 
veteran's VA claims folder and provide an 
opinion, with supporting rationale, as to 
whether the veteran has PTSD.  If the 
examiner finds that PTSD exists, an 
opinion should be rendered as to whether 
such disorder is related to the veteran's 
period of service.  
If the reviewer believes that psychiatric 
examination and/or psychological testing of 
the veteran is necessary, such should be 
scheduled.  A report should be prepared and 
associated with the veteran's VA claims 
folder.  

5.  After the development requested above 
has been completed to the extent possible, 
and after undertaking any additional 
development it deems necessary, VBA should 
then readjudicate the issues of 
entitlement to service connection for PTSD 
and obsessive compulsive disorder, to 
include as secondary to PTSD.  If the 
benefits sought on appeal remain denied, 
the veteran should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


